DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JEROD RODRIGUEZ,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D16-3458

                               [July 27, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven J. Levin, Judge;
L.T. Case No. 562003CF2252A.

  Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KLINGENSMITH, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.